Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 1 of 57 PageID #: 524




   Bryan Glass
   Jordan Harlow
   GLASS & HOGROGIAN LI,P
   85 Broad Street
   18th Floor - WeWork
   New York, NY 10004
   Telephone: (212) 537 -6859
   Fax: (845) 510-2219

   Attorneys   for Plaintiff   Simone Clarke


   UNITED STATES DIST'RICT COURT'
   EASTERN DISTRICT OF NEW YORK
                                                     18-CV-18s0 (NGG) (.rO)
   SIMONE CLARKE,


                                   Plaintiff,
                                    -against-
   NEW YORK CITY DEPARTMENT
   OF EDUCATION,      CLAUDETTE
   CHRISTIE, PRINCIPAL OF WATCH
   HIGH SCHOOL,


                                   Defendants.
                                                 x


      RULE 56.I COUNTER STATEMENT TO DEFENDANTS' STATEMENT OF
  UNDISPUTED FACTS AND PLAINTIFF'S RULE 56.1 STATEMENT OF UNDISPUTED
                                FACTS

          Plaintiff Simone Clarke respectfully submits tlris Counter Statement of Material   Facts

  pursuantto Rule 56.1 of the Federal Rules of Civil Procedure. as to which she contends there are

  genuine issues to be tried:




                                                 1
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 2 of 57 PageID #: 525



           1.   Plaintiff, Simone Clarke, [sic] probationary           Assistant Principal     formerly

 employed within the New          York City Deparlment of Education ("DOE") 1, brings this action

 pursuant to Title VII of the     Civil Rights Act of 7964, as amended,    42 U.S.C. $$ 2000e, et seq.,

 the New   York Human Rights Law, N.Y. Exec. L. $$ 296, et seq. ("SHRL");                  and the New

 York City Human Rights Law, N.Y.C. Admin. Code$$ 8-101, et seq. ("CHRL").

           Response: Not disputed.


           2. Plaintiff alleges that she experienced                   discrimination based     on   her

 pregnancy and sex/gender in the form of excessive scrutiny and verbal harassment, disciplinary

 letters to file, an "Unsatisfactory" performance rating, and termination of her           probationary

 employment. Plaintiff further alleges that her termination was in retaliation for filing

 a complaint of pregnancy discrimination          with     the   New York City   Commission on Human

 Rights ("NYCCHR"). See Complaint. Ex.            A.
           Response: Not disputed.




           3.   Plaintiff filed   a charge   of discrimination and retaliation with the CCHR on or about

June 7, 2016. See CCHR Charge, Ex. B

           Response: Not disputed.




           4.     Plaintiffs [sic] CCHR Charge alleges that she was discriminated against on the

basis of her sex and pregnancy, and retaliated against for requesting a reasonable accommodation

for her pregnancy. Id.

           Response: Not disputed.




                                                       2
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 3 of 57 PageID #: 526



           5.    DOE filed an Answer to plaintiffs [sic] CCHR Charge on or about December 15,

 2016. See CCHR Answer, Ex. C.

           Response: Disputed to the extent the charge is dated December 75,2016, but unclear

 when actually filed.




            6.          The CCHR issued plaintiff a Notice of Administrative Closure on or about

 November 14,2017. See Administrative Dismissals, Ex. D.

           Response: Not disputed.




           7.    Plaintiffs (sic) CCHR Charge was dually filed with the United States Equal

 Employment Opportunity Commission ("EEOC"), which sent plaintiff            a letter   of Dismissal and

 Notice of Suit Rights, dated January 18,2018. See Administrative Dismissals, Ex. D.

           Response: Not disputed, except to add that Plaintiff requested this Notice of Right to

 Sue letter from the   EEOC to initiate this federal action.



           8.     On or about March 10, 2017, plaintiff        filed aNotice of Claim with the DOE,

 alleging pregnancy discrimination and retaliation. See Notice of Claim, Ex. E, at 1 and 4; 50-h

 Transcript, Ex. F, ar47-48.

           Response: Not disputed.




           9.      Plaintiff commenced this action on March 27,2018. See Complaint, Ex. A.

           Response: Not disputed that Plaintiff s federal complaint was filed on that date




                                                    3
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 4 of 57 PageID #: 527



  A.    Background


              10.    Plaintiff   began her employment with the DOE on or about September 7,1999

as a regularly assigned substitute teacher. See Employee Service History, Ex. G.

              Response: Not disputed.




              I 1. Plaintiff obtained a teaching license in Grade 7 through 12 education, and a license

in administration from the New York State Education Deparlment ("SED"). See Pl.Dep. at7-

 10, Ex. H.

              Response: Not disputed.




              12.     For the 2012-13 school year,      plaintiff was   appointed as interim Assistant

Principal ("AP")     of the High School for Law Advocacy and Community                Justice ("LACJ

High School") in Manhattan, New York. See Employee Service History, Ex. G.

              Response: Not disputed.




              13.    Plaintiff was terminated from DOE, effective August 26,2013, for failure to

maintain       a valid   teaching certificate. See Employee Service History,          Ex. G;     LACJ

Termination Letter, Ex. I.

              Response: Disputed as irrelevant and misleading. Plaintiff was excessed from an

 Assistant Principal position at the end of June 2013 at the High School for Law, Advocacy, and

 Community Justice, as this AP position was eliminated due to budgetary reasons, and she did not

 have any performance issues in this AP position.



                                                    4
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 5 of 57 PageID #: 528




  B.       Plaintiffs Hire as AP of Administration at WATCH High School


             14. In or around October 2013, DOE hired Christie to be Principal of the
 World Academy for Total Community Health High School ("WATCH HS"), located at

 the DOE's Thomas Jeffersou High School Campus, in Brooklyu,             NY.   See   Christie Dep., Ex.   J,


 at 7-8.

             Response: Not disputed.




             15. Plaintiff became        acquainted    with   defendant Claudette Christie ("Principal

 Christie") in or around 2010 when both interviewed for an administrator position at a Brooklyn

 high school. See CCHR Answer at 3, Ex. C; Christie Dep. at 34-40, Ex.            J.


             Response: Not disputed.




             16. In or around Summer 2075, Principal Christie hired plaintiff              as the Interim

 Assistant Principal ofAdministration(Interim AP)ofWATCH HS. SeeCCHR Answer, Ex.

 C; Christie Dep. at 55-56, 58-60, Ex.      J.


             Response: Disputed to the extent that Plaintiff was hired on May 5, 2015.



             17   .   Principal Christie did not perform a thorough reference check of plaintiff or

 her claimed credentials before extending plaintiff an offer of employment. See CCHR

 Answer, Ex. C; Christie Dep. at 59-6I, Ex.       J.


             Response: Disputed. Principal Christie stated at her deposition that she had many other

 candidates for the position who were considered for the position and she had an interview process

                                                       5
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 6 of 57 PageID #: 529



 with other candidates for the position after which Christie hired Plaintiff. See Christie Deposition

 at 59-60, Ex.     I to Glass Declaration in Support of Plaintiff"s       Opposition to Defendants' Motion

 (all numbered exhibits referenced herein are attached to Glass Declaration).



              18. During May and June 2015, plaintiff worked parl-time at WATCH                                  HS

 atter-rding to graduation matters and attending       training for administrators. Principal Christie           was

 required to evaluate plaintiff-s perfbrmancefor May and June 2015, and issued plaintiff

 a   "Satisfactory"   rating.    See   Christie Dep. at 66-72. Ex. J.

             Res.ponse: Disputed as Plaintiff worked           full    time as an interim acting Assistant

 Principal in May and June 2015            as per a posting for the   position.   See Christie Dep. at 55    -   56,

 59- 61, Ex.   1




             19. On or about September 2,20L5, plaintiff submitted to DOE                            an electronic

 application to    fill   the permanent AP Administration position. See       WATCH HS Application,              Ex.

 K al4.
             Response: Not disputed, and further noting that Principal Christie told Plaintiff to

 complete the application and apply for the position. See Christie Dep. at 23,Ex.               l.


             20. In her application, plaintiff claimed to have a "wide                  range   of   experience,"

 including "classroom and lab instruction, course and curriculum development and conflict

 resolution skills." See WATCH HS Application, Ex. K at 5-7.

            Response: Disputed to the extent that what Plaintiff allegedly "claimed" on her

application was in fact true.



                                                        6
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 7 of 57 PageID #: 530




            21. Plaintiff formally interviewed with Principal Christie for the permanentAP

 Administration position twice. See WATCH HS Application at l-2, Ex. K.

            Response: Disputed as Plaintiff formally interviewed with Principal Christie only once

 on Tuesday, November 24, 207 5 at 4 pm. See email dated November 4, 201 5, Ex. 2.




            22. Plaintiff    continued   to work at    WATCH HS as an Interim AP while her

 application for permanent employment was pending. See Christie Dep. at 87-90, Ex. J

            Response: Not disputed.




            23. DOE issued plaintiff aletter dated December 17,2015, informingplaintiffthat

 she was hired    as the   AP Administration, and setting a probationary employment period for

 plaintiff that would expire on May 4,2020.   ,See   WATCH Hire Letter, Ex. M.

            Response: Disputed as Principal Christie (not DOE) issued the letter dated December

 77,2015, appointing Plaintiff as apermanent AP. See WATCH Hire Letter, Ex. M; see also emails

 dated December 17,2015, Ex. 3 (showing that Principal Christie tried to move   Plaintifls hire date

 back to February 2016 after finding out Plaintiff was pregnant).




            24. Plaintiff s job duties and responsibilities as the AP Administration included,

 but were   not limited to: ensuring compliance of IEP     submissions and evaluations for Special

 Education students;   timely reporting matters related to Special            Education students;

 supervising and observing teachers and support staff for grades 9-12; attending and documenting

 monthly meetings for administration: supervising and documenting meetings of WATCH HS's



                                                 7
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 8 of 57 PageID #: 531



 "school-based teams"; monitoring and maintaining accurate records            of student discharges;

 collaborating with Principal Christie and Assistant Principal David Rivera ("AP Rivera")

 on professional development for staff; and collaborating            with AP Rivera to supervise
 departments     with English as a Second Language ("ESL") students. See Roles and
 Responsibilities, Ex. L.

           Response: Disputed as these job duties were not the Plaintifls job duties for the 2015-

 16 school year; these are duties Principal Christie added in the 2016-2017 school year, and

 Principal Christie only created Ex. L after Principal Christie decided to move forward to terminate

 Ms. Christie. See emails dated August 27,2015, Ex. 4.




  C.    The 2015-16 School Year


           25. Plaintiffs (sic) official work start time   at   the beginning of the 2015-16 school

 year was 8:00 a.m. See Complaint25, Ex. A; Pl. Dep. at25, Ex. H; Timely          Arrival Email    and

 Timecards, Ex. N.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           26. From      September   to   December   of the 2015-16 school year,               plaintiff

 consistently failed to: monitor and ensure compliance      of Individual Education Plan ("IEP")

 submissions for Special Education students; keep attendance and minutes on meetings she was

 responsible   for attending; complete performance   observations   for teachers in a timely   manner;

 and submit performance monitoring documents to Principal Christie.       Plaintiff also submitted to

 Principal Christie multiple versions of the same assignment that contained the same errors, and

                                                 8
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 9 of 57 PageID #: 532



 failed to ask Principal Christie about scheduling employees for required Therapeutic Crisis

 Intervention Training scheduled to start October 3,2015 until October          2,2015.   See Summer

 and Fall 2015 Emails, Ex. O, at NYC_0001435, 1477,1531,1844.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           27. Principal Christie emailed plaintiff about late, missing or incorrect work

 throughoutthe Fall 2015 sernester, includingbut not lirnited to: September25, September29,

 October 2,October 7, October 23, November24, December9, and December22,2015.                     See


 Summer and Fall 2015 Emails, Ex. O.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           28. On January 7, 2016, Principal Christie sent plaintiff an email                 entitled

 "Timely Arrival."   See   Timely Arrival Email   and Timecards, Ex. N.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 asseftions made therein.




           29. Inthat email, Principal Christie stated that she had met with plaintiff "on several

 occasions" in   the previous months concerning her start time       and   that plaintiff   had "been

 consistentlyreporting     towork" after herstart time of8:00 AM.         See   Timely Arrival Email

 and Timecards, Ex. N.




                                                   9
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 10 of 57 PageID #: 533



             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             30. Principal Christie noted in the email that as             an Assistant Principal,
  plaintiffs "timely arrival to school is important," and that she should "not (be) rushing into the

  building with staff members under your supervision who are habitually late to work."

  See   Timely Arrival Email and Timecards, Ex. N.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assefiions made therein.




             31.     Principal Christie's email further noted that plaintiff stated in a December

  2016 meeting that she would make changes so that her late amivals "won't happen again,"

  but that there had "been no change evident," in plaintiff s behavior since that meeting. See

  Timely Arrival Email and Timecards, Ex. N.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             32. Principal Christie directed plaintiff to begin clocking in upon her arrival,        and

  concluded the email by informing plaintiffthat her continued late arrivals   "will   lead to an adverse

 rating at the end of the year, and fuither disciplinary action."   See   Tirnely Anival Email       and

 Timecards, Ex. N.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein, as Principal Christie only had Plaintiff start punching in on January 7,



                                                  10
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 11 of 57 PageID #: 534



  2016, after she found out about Plaintiff s pregnancy, when Plaintiff was clearly showing            as


  pregnant. See Photos of Plaintiff on December 23,2015, Ex. 5.




             33.     Principal Christie also reqr-rired other employees, including WATCH
  School Counselor Edwidge Jean Dejoie, to use          a   time punch-card to document her arrivals   to

  work.   See Counselor   Time Cards, Ex. P, at l-4.

             Response: Disputed insofar as Principal Christie did not have other supervisors at the

  school punching in their time, and Principal Christie only ordered Plaintiff to start punching in

  after she found out about Plaintiff s pregnancy and ordered Plaintiff to start doing this without any

  previous warnings about attendance issues.




             34.     Plaintiff s timecards for January, May and June 2016 show that plaintiff

  arrived late to work, after her B:00 a.m. start time. Plaintiff         s   April 2016 timecards   show

 that   plaintiff arrived late to work, after her 7:45 a.m. start time.             See   Timely Anival
 Email    and Timecards at D00409-410, D000415. D00417 D000420. Ex. N.

             Response: Disputed insofar as in January 20I6, Plaintiff almost always arrived on time

 by 8 am; after Principal Christie became aware Plaintiff was pregnant, Principal Christie           then

 changed   Plaintiffs start time to7:45 am and Plaintiff consistently arrived before 8 am. When

 Plaintiff was hired by Principal Christie, the start time she was hired for was     8 am.




             35. Plaintiff was absent from work January 8, 2016 to attend a                      doctor's

 appointment, and requested to use sick leave time to cover her absence. See Summer 2016 Opt-

 Out. Ex. Q, at D00668.
                                                                                                            /al



                                                   11
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 12 of 57 PageID #: 535



              Response: Not disputed but this was a single-day absence after Principal Christie found

  out about Plaintiff s pregnancy, and this has nothing to do with the opt-out form for the Summer

  2016.    See email dated January 20,2016, Ex. 6.




              36. As documentation for her absence, plaintiff submitted to the school                         a

  medical appointment note, stating that plaintiff was seen by Dr. Erwin Louise Lerebours for

  a gynecologic examination on January       8,2016.          See   Summer 2016 Opt-Out at D00668, Ex. Q.

              Response: Not disputed but this was a single-day absence after Principal Christie found

  out about Plaintiff s pregnancy and this has nothing to do with the opt-out form for the Summer

  2016. See email dated January 20,2016, Ex.        6.




              37.   Plaintifls diagnosis   and   weight were redacted in the medical appointment note

  that   plaintiff provided to WATCH HS.         See Summer 2016          opt-out   at D00668, Ex.   e.
              Response: Not disputed but this was a single-day absence after Principal Christie found

 out about PlaintifPs pregnancy and this has nothing to do with the opt-out form for the Summer

 2016. See email dated January 20,2016, Ex.         6.




             38. As an Assistant Principal, plaintiff was required by DOE to work during                    the

 Summer 2016 session. See Summer 2016 Opt-Out atD00670, Ex. Q.

             Response: Disputed as Plaintiff was told           or    instructed by Principal Christie that she

 would need to   fill   out an Opt-Out form since she was pregnant and would not be working summer

 school and Principal Christie wanted the other AP, David Rivera, to work summer school. See

 Emails dated January 20, 2016, 8x.6.



                                                         12
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 13 of 57 PageID #: 536




             39. On or about January 15,2016, plaintiff submitted       a   hardship leave request seeking

  an exception from working the Summer 2016 session. See Summer 2016 Opt- Out at D00669,

  Ex.Q.

             Response: Disputed as Plaintiff was told or instructed by Principal Christie that she

  would need to   fill   out an Opt-Out form since she was pregnant and would not be working summer

  school and Principal Christie wanted the other AP, David Rivera, to work summer school. See

  Emails dated January 20,2076, Ex. 6.




             40.         On or about January 22, 2016, Principal Christie held a meeting with

  plaintiff and plaintiff s union    representative   to discuss plaintiffls time and leave issues.   See


  January 30,2016 Email, Ex. R.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            41. Principal Christie memorializedthemeeting inanemail toplaintiff, datedJanuary

  30,2016. See January 30, 2016 Email, Ex. R.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            42. In the January 30, 2016 email, Principal Christie noted                        plaintiffs

  acknowledgement        of at least two (2) previous   conversations she had with Principal Christie

 regarding her start time; that     plaintiff   was expected to begin her   work   day promptly at 8:00



                                                      13
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 14 of 57 PageID #: 537



  AM; that plaintiff had promised to make changes to arrive to work on time, but continued to

  arrive late: and that plaintiff is a model for the staff she supervises. See January 30, 2016 Email,

  Ex. R.

              Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




              43. Principal Christie's email noted that prior efforts to ensure plaintiff s arrival

  at   work had failed.   and that at the January   22,2016 meeting, Principal Christie requested that

  plaintiff begin reporting towork at7:45 a.m.effectiveFebruary 1,2016, toallow plaintiffto

  settle in for work and "maximize [her] supervisory efforts." See January 30,2016 Email, Ex.

  R; 50-h Transcript at 30-31, Ex. F.

              Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




              44. Plarntiff was aware that several teachers and staff at WATCH HS who         had late

 arrival and attendance issues, including School Counselor Dejoie, were also monitored by

 Principal Christie and required to submit formal time cards. See Pl. Dep. at 31-32,

 Ex. H; Counselor Time Cards, Ex.       P.


              Response: Disputed as this was after Principal Christie found out about Plaintiffs

 pregnancy and Principal Christie never had other supervisors clocking in.




                                                      14
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 15 of 57 PageID #: 538



               45.   On January 25, 2016, DOE's Human                Resources Division advised

  Principal Christie that plaintiff was required to submit medical documentation in support of

  her Summer 2016 opt-out request. See Summer 2016 Opt-Out at D00336, Ex. Q.

            Response: Not disputed but this was after Principal Christie found out about Plaintiff   s


  pregnancy and Principal Christie actually received this notice about Plaintiff needing to submit

  medical documentation on January 20,2016. See Emails, Ex. 6 and Ex. 7.




               46. On February 2,         2076, plaintiff submitted   to DOE a note from her
  physician, dated February 1,2016, stating that plaintiff was
                                                               *16   317   weeks pregnant," receiving

  pre-natal care, and expected to deliver on or about July 15,2016. See Summer2016 Opt-Out

  at D00669,   Ex.Q.

            Response: Not disputed but this was after Principal Christie found out about Plaintiff   s


  pregnancy.




          47. This was the first       documentation plaintiff ever submitted to DOE regarding
  her pregnancy, and plaintiff s application was approved. See Summer 2016 Opt-Out at D00669,
  Ex.Q.


            Response: Not disputed. However, Principal Christie found out about Plaintiffs

 pregnancy prior to this date and Plaintiff was clearly showing as pregnant in mid-December 2015

 as per the before and after photos attached as   Ex. 5.




            48.        Principal Christie testified that she did not learn of plaintiffs pregnancy

 until she submitted her doctor's note in February 2016. Plaintiff stated to Christie that       she




                                                    15
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 16 of 57 PageID #: 539




  couldnot work the Summer20l6 session because she required surgery for gallstones.                 See


  Christie Dep. at 99-101, 168-173 Ex.    J.


            Response: Disputed as Plaintiff had previously told Principal Christie that she would

  have gallstone surgery in Novemb er 2015. When Plaintiff went to the doctor for the gallstone

  surgery, the doctors took a test and found out she was pregnant during the test in November 2015.

  When Principal Christie asked Plaintiff how the surgery went in early December 2015, Plaintiff

  informed Principal Christie that she was pregnant in early December 2015 after the Thanksgiving

  break. Plaintiff never had the gallstone bladder surgery after she found out about the pregnancy,

  realizingthe pregnancy was the cause of her pain and not the gallstone bladder. The opt out form

  she was required to   fill out in January 2016 had nothing to do with Plaintiffls gallbladder surgery.

  See Clarke Declaration, Ex. 8.




            49.     Both plaintiff and AP Rivera were provided with individually-tailored

  professional development with coaches and mentors at WATCH HS,                in order to help them

  succeed as administrators throughout the 2015-16 and 2016-17 school years.See CCHR

  Answer, Ex. C; Professional Development, Ex.       S.


            Response: Disputed and this was only after Principal Christie found out about

  Plaintiff s pregnancy and the extent of professional development was limited as referenced below.



             50.    Sheila Hanley ("Hanley"), a retired principal hired to work with WATCH HS's

  Social Studies department, worked with plaintiff throughout the 2015-16 school year.              See


  Professional Development, Ex. S; Christie Dep. at 142-144, Ex. H.

            Response: Disputed for the reasons set forth in paragraph 51 below.



                                                    16
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 17 of 57 PageID #: 540




              51   .   Plaintiff and Hanley had two (2) formal professional development sessions in

  October 2075, five (5) sessions in November 2075, five (5) sessions in December 2015; and

  seven (7) sessions in January 2016, in addition to maintaining        informal contact throughout the

  2015-16 school year. See CCHR Answer fl 45, Ex C.

                   Response: Disputed as none of these professional development sessions with Hanley

  ever occurred with Plaintiff, as confirmed by Hanley herself to          Plaintiff.   See text messages

  between Sheila Hanley and Plaintiff on.Iune 17,2076,8x.9.




                   52. Principal Christie fuither retained retired principal Dr. Linda Patterson, hired

  to assist with improving literacy education at WATCH HS, to provide professional support to

  plaintiff.   See CCHR Answer fl 45, Ex. C.; Professional Development,        Ex . S, at D00516-518.

                   Response: Disputed and this occurred only after Principal Christie found out about

  Plaintiff s pregnancy as Patterson was not assigned to work with Plaintiff until after February

  2016.




                   53. Dr. Patterson provided plaintiff with support and recommendations to improve

  her organization skills and her writing of teacher observation reports. See Professional

  Development at D00516-518, Ex. S.

                   Response: Disputed and this occuned only after Principal Christie found out about

  Plaintiff    s   pregnancy as Patterson was not assigned to work with her until after February 2016.




                   54.       Dr. Patterson advised Principal Christie that plaintiff "could benefit from

  engaging in purposeful thought about designing and achieving professional goals," as a 'omore

                                                       17
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 18 of 57 PageID #: 541




  transparent alignment between goals and practice would provide purpose and efficiency to the

  execution of her professional responsibilities." Dr. Patterson added that plaintiff "should

  consider a more efficient use            of time throughout the instructional day."    See Professional

  Development at D00516, Ex.          S.


                  Response: Disputed and this occurred only after Principal Christie found out about

  Plaintiff   s   pregnancy as Patterson was not assigned to work with her until after February 2016.




                  55. Despite receiving personalized professional developn'Ient, plaintiff

  continued to perform poorly during the Spring 2016 semester. See generally, Spring 2016

  Emails, Ex. T.

                  Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




                  56. In the Spring 2016 semester, plaintiff failed to: turn              in   professional

  development assistance logs and calendars          for the teachers she   supervised; complete three (3)

  teacher observations       in a timely manner; assist science teachers in developing     a Science Fair


  showcase        for students by April 26, 2016; inform staff of         mandatory training and ensure

  their attendance; schedule job applicants         for   interviews at WATCH HS; ensure the timely

  evaluation      of a student by a social worker and school           psychologist; and provide DOE

  with   student identification information      required to secure funding for students to participate

  m DOE's Training Opportunities Program.             See   Spring 2016 Emails, Ex. T, at2-4,7-9,12.

                  Response: Disputed as to the validity of the letter and the truth of the conclusions and

  asseftions made therein.



                                                          18
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 19 of 57 PageID #: 542




              57. Plaintiff was aware that a Special Education evaluation request had                been

  submitted   for the student, and that it was both her job responsibility as a Special Education

  supervisor and a legal obligation to ensure that an evaluation was performed within 60 days           of

  the request. See Pl. Dep. at37-38, Ex. H; Roles and Responsibilities, Ex. L.

              Response: Disputed and this only became an issue after Principal Christie found out

  about Plaintiff s pregnancy.




              58. Throughout the Spring 2016       semester,   Principal Christie explicitly stated that

  plaintiff failed to follow, or failed to timely follow, Principal Christie's directives on at least

  eight (8) occasions. See generally, Spring 2016 Emails, Ex. T.

              Response: Disputed as to the validity of the letter and the truth of the conclusions and

  asseftions made therein.




              59. Plaintiff failed to ensure that the teachers           she supervised conducted        a


  Science Fair, and further failed to inform Principal Christie that the teachers decided not to

  hold a science fair. See Science Fair Email. Ex. U.

              Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therern.




              60.   When asked about the apparent Science Fair cancellation,           plaintiff   advised

  Principal Christie that "the teachers told fplaintiffl a while ago that it was too much work

  and they did not think they could get   it done." See Science Fair Email , Ex. U.s



                                                    19
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 20 of 57 PageID #: 543




            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




            6I.      Principal Christie advised plaintiff in anemail dated March 29,2016, that

 plaintiff had neglected to communicate this issue to her, and approved the teachers' decision to

  cancel the science fair in clear conflict with Principal Christie's directives. See Science Fair

  Email, Ex. U.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            62. On       or about April         15,   2016, Principal Christie issued plaintiff                a


  disciplinary Letter    to File,    memorializing Principal Christie's meeting with           plaintiff    and

 her union representative on       April 1 ,2016.   See   April 15,2016 Letter to File, Ex. V.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            63.    At the meeting, Principal Christie              again   addressed   plaintiff   s   "repeated

  lateness", as   well   as   plaintiff s "professional performance," including her "failure to complete

 tasks   in a timely manner, the unprofessional tone and manner in which fplaintiff] respond
 to [Principal Christie's] directives, (as) well as [plaintiff s] repeated lateness despite             repeated

 verbal and email warnings." See April 15,2016 Letter to File, Ex. V.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.



                                                          20
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 21 of 57 PageID #: 544




             64. Atplaintiff srequestduring the April 1,2016 meeting, Principal Christieagreed

  to revert plaintiffs work start time back to 8:00 a.m., provided that plaintiff continue to utilize

  the time clock for the remainder of the 2016-17 school year. See April 15,2016 Letter to File,

  Ex. V.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            65. The April 15,2016 letter further advised that plaintiffs continuedfailureto

  comply with Principal Christie's directives would "lead to further disciplinary actions

  including termination of services. See April 15,2016 Letter to File, Ex. V'

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            66. Despite claiming            that Principal Christie denied her access to the fifth floor

  restroom, plaintiff testified that, Principal Christie offered plaintiff the alternative of switching

  her office to the fourth   floor,    so   that plaintiff could   use the   staff restroom on the third floor.

  SeePl. Dep. at 67,Ex.H.

            Response: Disputed as Principal Christie denied Plaintiff use of a bathroom when she

  was eight months pregnant, and denied her a restroom accommodation by stating, "What do you

  want me to do move the bathroom to your office" and further asked Plaintiff why didn't she find

  out about bathroom accommodations before requesting accommodations. See Transcript of May

  20,2016 meeting audio, Ex.     10.




                                                        21
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 22 of 57 PageID #: 545




             67. OnMay 25, 2016, Principal Christie held a disciplinary meeting todiscuss

  with plaintiff and   her   union representative plaintiff s "unprofessional manner" when responding

  to Principal Christie's directives. See June 8,2016 Letter to File, Ex. W.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             68. The letter explained that Principal Christie had                      addressed   plaintiffs

  "unprofessional manner        in which [plaintiff]     respond[s]   to   fPrincipal Christie's] directives

  including the emotional outbursts, the raising of fplaintiff s] voice, [plaintiffls] inappropriate

  responses, and   [plaintiff s] tone."   See June   8,2016 Letterto File, Ex. W.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             69. The letter advised plaintiff that such behaviors were "unprofessional in nature

  and should not be tolerated." See June 8,2016 Letter to File, Ex. W.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             70,        The June 8,2016 letter noted that Principal Christie addressed plaintiff            s


  professionalism during an unofficial meeting in March 2016, and during their official meeting

  on   April 1,2016.   See June    8,2076 Letter to File, Ex. W.




                                                        22
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 23 of 57 PageID #: 546



           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           71. The June 8, 2016 letter concluded by                advising    plaintiff that if   she


 continued her non-compliance with Principal Christie's directives,      it   would "lead to fuither

 disciplinary actions including termination of services ." See June 8. 2016 Letter to File, Ex. W.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 asseftions made therein.




           72. Principal Christie held an end-of-year meeting with plaintiff on or about June

 7,2016, andmemorializedthemeeting inanemail datedJune 16,2016.                    See June 16,2016

 Email. Ex. X.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           73. During theJune 7,2016 meeting, Principal Christie informed plaintiff thatshe

 would receive an "Unsatisfactory" annual rating ("U-Rating"), and that the areas plaintiff

 needed   to improve upon included her lateness, her       ineffective use    of time, and her tone
 and approach in responding to and complying with Principal Christie's directives. See June 16,

  20l6Bmail, Ex. X.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.



                                                 23
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 24 of 57 PageID #: 547




            74. At the meeting, Principal Christie discussed plaintiffs stated goals for the2016-

  2017 school year and Principal Christie's expectations, reviewed a report written by Dr.

  Patterson containing recommendations          for plaintiffs continued professional growth, and
  discussed next steps for   plaintiff to improve her practice.   See June 16,2016 Email, Ex. X.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




            75. Principal Christie further instructed plaintiff to create an action plan to

  improve her performance during the 2016-17 school year, and advised that she would monitor

  plaintiffs progress and offer her recommendations to help plaintiff "begin to effectively build

  supervisory capacity." See June 16,2016 Email, Ex. X.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.

         76.    Plaintiff admits that during the Spring 2016          semester she had lateness issues,

 that she made errors on student evaluations, and failed to        timely     organize the science fair as

 directed. SeePl. Dep. at 34, Ex. H.

            Response: Disputed as a complete mischaructerization of her testimony and these only

 arose as "issues"   with Principal Christie after   she found out about   Plaintifls pregnancy.



            77.       Plaintiff admits that she never created or submitted       a   written action plan as

 directed, and claims that in or around August 28,2016, she did "plan" to start driving herself

 to work in order to improve her punctuality. See Pl. Dep. at34-35, Ex. H.



                                                      24
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 25 of 57 PageID #: 548



             Response: Disputed as a mischaructerrzation of her testimony and these only arose      as


  issues after Principal Christie found out about   Plaintifls pregnancy.



             78. On or about June 23,2016, plaintiff received a U-Rating for the 2015-2016

  school year. See Unsatisfactory Rating, Ex. Y.

             Response: Disputed as to the validity of the U-Rating.




             79. The section of the plaintifls U-Rating entitled "End of the Year
  Summary" reflects that Plaintiff "Did Not Meet Goal" in three (3) of five (5) categories of annual

  goals and objectives, including: (1) effectively supervising the Science teachers for a school-

 wide fair and supporting teachers through differentiated professional development activities; (2)

  strategically approaching tasks in a   fluid manner    ensuring that multiple elements are addressed

  inatimely manner; and (3)engagingineffectiveand professionalsupervisionofschool            outreach

  staff and support staff. See Unsatisfactory Rating, Ex. Y.

             Response: Disputed as to the validity of the Unsatisfuctory rating and notes that these

 were not Plaintiffls goals for the2015-2016 school year. See email dated November 24,2015,F;x.

  11.




             80.      The U-Rating specifically noted that plaintiff failed to inform Principal

 Christie about the cancellation of the science fair, that plaintiff needed to be told multiple

 times   to complete tasks, that plaintiff ineffectively used her time, and that plaintiff employed

 "poor supervisory practice" such that "lines between supervision and friendship is blurred." See

 Unsatisfactory Rating, Ex . Y.



                                                    25
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 26 of 57 PageID #: 549



            Response: Disputed as to the validity of the U-Rating




            81.       Plaintiff gave birth to her child on July 17,2016.     See Complaint   59, Ex. A.

            Response: Not disputed.




            82.       Principal Christie denies calling plaintiff "fat," "pregnant and forgetful,"

 that she mocked plaintiff "rubbing her belly and following her in a waddling manner," or that she

 relocated plaintiff s office due to her pregnancy. See Christie Dep. at 214-222, Ex.        J.


            Response: Not disputed but this shows Principal Christie's complete lack of credibility

  as she was caught   in   a   recording saying so. See Audio Transcript, Ex. 10.

   D.     The 2016-17 School Year


            83. DOE Personnel Memorandum No. 12010 is                 a policy that   providesemployees

 who require time to express breast milk thirty (30) minutes plus walking time to any designated

  lactation room in the workplace. See Lactation Scheduling. Ex. Z, at l-3.

            Response: Not disputed.




            84. When plaintiff returned            to work for the 2016-17 school year,           Principal

  Christie moved plaintiff s work start time to 8:45 a.m. and promptly accommodated plaintiff

 with a lactation schedule at plaintifls request, pursuant to DOE's policy.               See Lactation

  Scheduling at P0109 (Email dated September 2,2016). Ex. Z; January 30,2016 Email, Ex. R.

            Response: Disputed as Plaintiff s start time was moved from 8 am to 7:45 am (not 8:45

 am) and 7:45 am was a new time imposed by Principal Christie for no legitimate reason and

 Principal Christie dictated the original lactation schedule for Plaintiff in a Cabinet meeting with

                                                       26
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 27 of 57 PageID #: 550



  AP Rivera on August 28,2016 without allowing Plaintiff to give input on the time of the schedule.

  See Ex. Z.




               85.     Plaintiff s performance during the 2016-17 school year did not improve          as


 reflected by numerous emails from Principal Christie noting plaintifls failure to ensure that

  IEPs were completely reviewed and in compliance,         that   she   continued to complete assignments

  late, and failed to maintain adequate communication          with Principal Christie and follow      up

 on tasks.   Plaintiff also   missed a professional development session, failed to turn in an assignment

 two (2) months late, and, and left sensitive documents open on her office computer which were

 available   for other   employees to see. See 2016-17 F;mails at"2F", D00716, D00897, D00904,

 Ex. AA; 50-h Transcript at 36-37, Ex.        F.

               Response: Disputed as to the truth and accuracy of the statements and these emails are

 indicative of the retaliation to which Principal Christie subjected Plaintiff, and omits Plaintiff     s


 responses to Principal Christie's emails.




               86. Principal Christie issued plaintiff a disciplinary Letter to File dated
 October 24,2016, which memorializedPrincipal Christie'smeeting thattook place onOctober

 2I,2016 with Plaintiff        and Plaintiffs union representative. See October 24,2016 Letter to

 File, Ex. BB.

              Response: Disputed as to the validity of the letter and the truth of the conclusions and

 asseftions made therein and is part of the discrimination and retaliation Plaintiff suffered.




                                                     27
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 28 of 57 PageID #: 551



              87. The October 24,2016 letter addressed plaintiff s failure to: supervise completion

  of IEPs and thoroughly review them for submission; plaintiff s submission of an incomplete

  annual professional development plan for the teachers she supervised;plaintiff               s continued

  failed to keep professional development meeting minutes; and plaintiffls continued                 acts   of

  "insubordination," including her failure to submit an action plan to Principal Christie for               a


  2016-17 campus-wide science      fair.   See   October 24,2016 Letter to File, Ex. BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assefiions made therein and is part of the discrimination and retaliation Plaintiff suffered.




              88. Principal Christie specifically noted that that she became aware of

 plaintiffsfailure toensure compliancewithstudent IEPsbecause she received anemail alerling

 her that WATCH HS "was out of compliance in terms of the ICT instructional                    placements

 for several of our special education students." See October 24,2016 Letter to File, Ex. BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation     Plaintiff suffered.



             89.    When Principal Christie advised plaintiff of inaccuracies in two (2) IEPs that

 plaintiff   was responsible for monitoring,     plaintiff admitted that   she did not   review the actual

 IEP documents. Plaintiff refused to "own" any additional IEPs with errors or take responsibility

 for student services being out of compliance. See October 24,2016 Letter to File, Ex. BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation Plaintiff suffered.




                                                     28
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 29 of 57 PageID #: 552



             90. Further, Principal Christie noted that, over the course of several            weeks, she

 requested team meeting minutes and a professional development plan, which Plaintiff never

 submitted.   ,See   October 24,2016 Letter to File, Ex . BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation     Plaintiff suffered.



             91. In the meeting, Plaintiff stated that she had completed the professional development

 plan, and had forwarded         it to both Principal Christie and Principal Christie's secretary.
 See   October 24,2016 Letter to File, Ex . AA.

             Response: Not disputed.




             92. Neither Principal Christie nor her secretary received the email plaintiff

  allegedly sent, and after the meeting, plaintiff admitted in an email to Principal Christie that

  she never sent the professional development     plan.   See   October 24,2016 Letter to File, Ex. BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




             93.      Principal Christie noted in the Letter to File that she had directed Plaintiff to

  submit her goals for the 2016-2017 school year by September 30,2016, but that plaintiff still

  failed to do so by October 24,2016. See October 24,2016 Letter to File, Ex. BB.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein.




                                                     29
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 30 of 57 PageID #: 553



           94. Plaintiff also failed to submit an action plan for the planned              2016-2017

  campus-wide science    fair, and failed to attend    a scheduled meeting   with Principal Christie

  on October 11,2016. See October 24,2016 Letter to File, Ex. BB.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           95.   The October 24, 2016 letter concluded by advising that plaintiffs conduct

 constituted "neglect    of duty, professional         misconduct, conduct unbecoming and/or

 insubordination" and that "the above-described incidents may lead            to   disciplinary action

 including termination."    See   October 24,2016 Letterto File, Ex. BB.

           Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein.




           96. On or about October 26, 2016. plaintiff submitted a complaint to                    the

 DOE's Office     of Equal Opportunity and Diversity Management                    ("OEO"), alleging

 discrimination by Principal Christie. See OEO Investigation, Ex. CC.

           Response: Not disputed.




           97.      In   response,   OEO conducted an investigation into plaintiff       s complaint,
 which included interviews of plaintiff.    See OEO Investigation,   Ex. CC, at 1; P0098-99.

           Response: Disputed as to whether an adequate "investigation" was conducted by the

 DOE's own internal OEO office.




                                                  30
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 31 of 57 PageID #: 554




            98.    On November 1, 2016, Principal Christie met         with plaintiff     and her union

  representative to again discuss plaintiff s lack   of progress in completing tasks    assigned to her.

  Principal Christie memorialized the meeting in a disciplinary letter, dated November 2,2016.

 See   November 2,2016Letter to File, Ex. DD.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation   Plaintiff suffered.



            99. At the meeting, Principal Christie noted that the professional development plan

 plaintiff submitted following their October 27,2016 disciplinary meeting contained out-of-         date

  information. See November 2, 2016 Letter to File, Ex. DD.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation Plaintiff suffered.




             100. When   Principal Christie questioned Plaintiff about missing information          and

 erors in plaintiff s action plan, plaintiff responded that she "did not read to see that the old

 information was still there." See November 2,2016 Letter to File, Ex. DD.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is parl of the discrimination and retaliation she suffered.




            101.   Principal Christie also addressed Plaintiffs failure to follow her directives

 concerning the School's Consolidated Plan and how         this failure forced other staff      members

 to perform Plaintiff s responsibilities. See November 2.2016 Letter to File, Ex. DD




                                                     31
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 32 of 57 PageID #: 555




            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is parl of the discrimination and retaliation she suffered.




             102.   At the November 1,2076 meeting, Christie also addressed plaintiff        s   failure

 to adopt edits and changes in the school-wide Special Education Implementation Action Plan

 that she submitted     for review   by Principal Christie, plaintifls failure to properly edit the

 school's Language Action Plan, and           plaintiffs complete failure to create    Individualized

 Education Programs ("IEPs") and behavior plans for Special Education students. See November

 2,2016 Letter to File, Ex. DD.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




            103.    The November     2,   2016 letter concluded   by advising plaintiff that       such

 "incidents may result in furlher disciplinary actions including an adverse rating and termination."

 See   November 2,2016Letter to File, Ex. DD.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             104. On or about November        3,2016, Principal Christie issued plaintiff     another

 disciplinary   Letter to File   concerning   plaintiffs "unprofessional behaviors as well as [her]

 insubordination." See November 3, 2016 Letter to File, Ex. EE.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliaion she suffered.



                                                   32
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 33 of 57 PageID #: 556




             105.   During theNovember 1,2016 meeting, plaintiff admitted to sharing withother

 staff members confidential information she learned while conducting a disciplinary meeting

 with a paraprofessional.   See November 3, 2016 Letter to File, Ex. EE.

             Response: Disputed as to the characterization and validity of the letter and the truth   of

 the conclusions and assertions made therein.




             106. During this          meeting,   Principal Christie also        addressed   plaintiff   s


 insubordination in failing to appear for a meeting with Principal Christie on October 24,2016.

 See   November 3, 2016Letter to File, Ex. EE.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             107. Principal   Christie requested that plaintiff meet with her at 8:10 a.m.            on

 October 24,2016, and plaintiff failed to appear. At 8:35 AM, Principal Christie walked into

 the hallway and observed that      plaintiff was sitting down in a cosmetology class getting            a


 manicure. See November 3, 2016Letter to File, Ex. EE.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             l08.Plaintiff then appeared at Principal Christie's office at 8:47 a.m. onOctober

 24, 2016, denied being in the cosmetology class for         a manicure,   and claimed that    she had


 been performing a     morning walkthrough.   See November    3.2016 Letter to File, Ex. EE.



                                                   33
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 34 of 57 PageID #: 557



             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             109.    When Principal Christie presented plaintiff with a photograph taken for the

 school newsletter that capture plaintiff receiving a manicure in the cosmetology               class,

 plaintiff stated o'Yes, that is me, but I was not getting       a manicure done,   I was getting my

 nails cleaned." See November 3,2016 Letter to File, Ex' EE.

             Response: Disputed as to characterization and the validity of the letter and the truth of

 the conclusions and asseftions made therein and is part of the discrimination and retaliation she

 suffered.




              110.     The November 3, 2016, letter concluded by advising that these "incidents may

 result    in fuither   disciplinary actions including   an adverse rating and termination."      See


 November 3,2016 Letter to File, Ex. EE.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is parl of the discrimination and retaliation she suffered.




              111.   On or about November 22, 2016, Principal Christie issued plaintiff              a


 disciplinary Letter to File that memorializedaNovember 17, 2076 meeting at which plaintiff

 twice declined to have a union representative present      .   See November   22,2016 Letter to File,

 Ex. FF.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.



                                                   34
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 35 of 57 PageID #: 558




             112. At the meeting, Principal Christie addressed plaintiff s failure to submit her

 administrative goals after several reminders, as           well   as a statement   that plaintiff made to at

 Principal Christie on November 14, 2016, which Principal Christie considered "threatening

 in nature." See November 22,2016 Letter to File, Ex. FF.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             113. Inthat     incident,   plaintiff asked to speak with Principal Christie privately

 stating that they needed to have   a    "very frank   and open conversation," and that      plaintiff wanted

 to speak with Principal Christie about        " 'putting things on the table' before they       escalate and


 go higher than both of us where I am going to have regrets." See November 22,201                6 Letter to

 File, Ex. FF.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

 assertions made therein and is part of the discrimination and retaliation she suffered.




             114. Principal   Christie advised plaintiff that she would not                      engage   in   a


 conversation    of that nature, and noted in the Letter to File that plaintiff s statements were

 threatening, unprofessional, and         that plaintiff should refrain making from those                 type

 of statements.   See   November 22,2016 Letter to File, Ex. FF.

             Response: Disputed as to the aharacterization and validity of the letter and the truth         of

 the conclusions and assertions made therein and is part of the discrimination and retaliation she

 suffered.



                                                       35
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 36 of 57 PageID #: 559




             115.   The November 22,2076, letter concluded by                       advising   plaintiff that   her

  "misconduct may result          in further   disciplinary action including an unsatisfactory rating

  and termination of your employment." See November 22,2016 Letter to File, Ex. FF.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation she suffered.




             116.   On or about December 12, 2016, Principal Christie issued plaintiff                            a


  disciplinary letter to   file   memorializing a meeting with plaintiff and her union representative

  on December   9,2016.      See December 12,2016 Letter to File, Ex. GG.

             Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation she suffered.




             117.   Principal Christie held the disciplinary meeting on                    December   9,2016     to

  address plaintiff s "unprofessionalism as       it   relates   to fplaintiffis]   use   of poor judgment      and

  insubordination," as well as "instances of dereliction of duty and incompetence in [plaintiff s]

  ability to effectively execute [her] responsibilities." SeeDecember 12,2016 Letter to File, Ex.

  GG.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is parl of the discrimination and retaliation she suffered.




             118. At the meeting, Principal Christie noted that          plaintiff   had knowingly told school

  staff that a student had been suspended when plaintiff had been advised, and had

                                                        36
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 37 of 57 PageID #: 560



  documentation reflecting, that the student was not suspended. See December 12,2016 Letter to

  File, Ex. GG.

               Response: Disputed as to the characteization and validity of the letter and the truth      of

  the conclusions and assertions made therein and is part of the discrimination and retaliation she

  suffered.




               1   19.   Additionally, Principal Christie addressed plaintiff s submission of empty student

  profiles    to a Quality Reviewer. When Principal Christie asked why plaintiff had not
  checked the profiles for accuracy before submitting them, plaintiff replied,               "It   [sic] just

  poorjudgment on my part,             Itold her itwas amistake."      See December12,2016 Letter to

  File, Ex. GG.

               Response: Disputed as to the characterization and validity of the letter and the truth     of

  the conclusions and assertions made therein and is part of the discrimination and retaliation she

  suffered.




               120.      Principal Christie explained that plaintiffls exercise of poor judgment     created

  problems     for the school         community because Principal Christie either had          to   reassign

  plaintiff   s tasks    to other staff to perform or perform them herself. See December 12,2016Letter

  to File, Ex. GG.

               Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation she suffered.




                                                         37
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 38 of 57 PageID #: 561



             121.   At the meeting, Principal Christie further     addressed   plaintiff s ongoing failure

  to submit her20l6-2017personal goals and anaction plan             for the school science fair,both

  of which were due to Principal Christie months earlier, on               September 30,      2016.   See


  December 12,2016 Letter to File, Ex. GG.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation she suffered.




             l22.TheDecember 12,2016 letter concluded byinformingplaintiff that"theabove

  described incidents constitute neglect, dereliction   of duty,   and incompetence," and that those

  "incidents may result in further disciplinary action including termination." See December            12,


  2016 Letter to File, Ex. GG.

            Response: Disputed as to the validity of the letter and the truth of the conclusions and

  assertions made therein and is part of the discrimination and retaliation she suffered.




             123.   On or about December 23, 2016, the DOE Superintendent of High
  Schools, Donald Conyers ("superintendent Conyers"), issued plaintifT a letter advising that on

  January 23,2017, he would review whether to discontinue plaintiff        s   probationary employment

  as a probationary   Assistant Principal. See WATCH Termination, Ex. HH, at          1.


            Response: Not disputed.




             124. By letter dated January 23, 2077,                  Superintendent Conyers denied

  plaintifls Certification of Completion of Probation and terminated plaintiff s employment           as a

  probationary Assistant Principal. See WATCH Termination, Ex. HH, at2.



                                                   38
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 39 of 57 PageID #: 562



            Response: Not disputed.




            125.    Plaintiff admitted that she was    terminated   from WATCH HS due               to

  documented "poor performance" and because she was "frequently        late."    See   50-hTr. at20-

  21,30-31. Ex. F.

            Response: Disputed as to the characteization of the testimony insofar as this was

  Principal Christie's characterization of Plaintiffs performance only after learning about her

 pregnancy and her CCHR complaint against her.




            126. Plaintiff never suffered deductions in her salary at WATCH HS, even
  when she was late to work. See 50-h Tr. at22-24. Ex. F

            Response: Undisputed




            127 .   On or about June 29,2077, DOE administratively closed       its file on plaintifPs

  OEO Complaint, for failure to articulate a violation of DOE Chancellor's Regulation 4-830. See

  OEO Investigation atD0l487, Ex. CC.

            Response: Disputed as to the objective validity of the OEO investigation, which is not

  a neutral agency but rather an internal division of the DOE staffed by DOE-paid lawyers and

  investigators, and a mischaracterizatron insofar as that OEO has a policy to stop investigating

  employee complaints when an employee files a similar complaint with an outside agency, which

  occurred here.



                              TEMENTS OF UNDISPUTED




                                                39
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 40 of 57 PageID #: 563



     131.        In October 2013, Defendant Principal Claudette Christie was hired               as principal    of

          WATCH High School for the 2013 - 2014 school year. See Principal Claudette Christie

          Dep.("Christie Dep.") at19, Ex.      1.


     I32.        In October 2013, Camille Bucknor was assigned as Principal Christie's Assistant

          Principal for the 2013 - 2014 school year. See Christie Dep. at 19 - 25, Ex. I .

     133.        In October 2013, Principal Christie learned about AP Bucknor's pregnancy.                     See


          Christie Dep. at 19 -25, Ex.   1.


     134.        In the 2013   - 2014 school year, Principal             Christie gave AP Bucknor Disciplinary

          Letters to her file and an Unsatisfactory performance rating while AP Bucknor was

          pregnant. See Christie Dep.    at   19   -25,   82, Ex.   1.


     135.        In the 2013 - 2014 school year,               Principal Christie gave AP Bucknor               an


          Unsatisfactory rating for her performance and reverted her back to a teacher position and

          discontinued her as an AP. See Christie Dep. at 19 - 25,82, Ex.                1.


     136.        In the 2014    -   2015 school year, AP David Rivera was hired as an Assistant

          Principal. See Christie Dep.   at2I -24,Ex.l.

     137.        In the 2014 - 2015 school year, AP David Rivera went through a C-30 hiring

          process. See Christie Dep.   at 21 -24,Ex.1.

     13   8.     In the 2014   - 20 1 5 school year, Principal Christie hired Ms. Ellis-Wright         as   Interim

          Acting Assistant Principal (AP). See Christie Dep. at 24, Ex.             1.


     139.        In the 2014   - 2015 school year, Ms. Ellis-Wright           worked four (4) months   as   Interim

          Acting AP and revefted back to a teacher due to Principal Christie rating her poorly for her

          performance. See Christie Dep. at 24 *27,80           -    81, Ex. 1.




                                                          40
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 41 of 57 PageID #: 564




     140.         In the 2014 - 2015 schoolyear, Principal Christie did not have Interim Acting AP.

        Ellis-Wright go through a C-30 hiring process to become              a permanent      AP based on poorly

       rating her performance See Christie Dep. at 24           -   27,80    -   81, Ex.l.

     141.         In 2014   -   2015 school year, Plaintiff Simone Clarke was hired as Interim Acting

       AP by Principal Christie. See Christie Dep. at 55 - 56, 59,61, Ex.               1.


     142.         In April 2015, Principal Christie told Plaintiff about an AP Job Posting at WATCH

       High Scho ol. See Christie Dep. at 57 - 59, 6l , Ex.          I   .



     143.         On or around April 2015, Principal Christie interviewed Plaintiff for a full time

       Interim Acting Assistant Principal position. See Christie Dep. at 58 - 59, 61, Ex.                 1.


     144.         Principal Christie had multiple applicants apply for the position and did a thorough

       review of all potential applicants. See Christie Dep. at 60 and 61, Ex. I .

     145.         On or about May 5, 2015, Principal Christie hired Plaintiff for a full time Assistant

       Principal Interim Acting position. See Christie Dep. at 66-67, Ex.                1.


     146.         On or around June 2015, Principal Christie asked Plaintiff to work as a full tirne

       AP for the duration of the entire Summer School at WATCH HS. See Christie Dep. at69

       -70,Ex.1,       and email dated July 22,2015, Ex. 13.

     147.         In the 2014    -   2015 school year, Principal Christie gave Plaintiff a Satisfactory

       annual rating for her performance as Interim Acting AP. See Christie Dep. at 70, Ex.                    1.


     148.         On or about August 28,2015, Plaintiff began working as Interim AP for the 2015

       -   2016 school year at WATCH High School           .   See Simone Clarke Declaration, Ex. 8.

     I49.         In or around October 2015, Principal Christie began a C-30 hiring process for

       Plaintiff to work as a permanent AP at WATCH High School.                      See Christie Dep.   at    88,

       Ex.   1.




                                                     41
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 42 of 57 PageID #: 565




     150.            Plaintiff applied for the AP position along with multiple candidates as part of the

              C-30 process. See Christie Dep. at 90, Ex.         1.


     151.            Principal Christie reviewed the resumes of all candidates who applied for the

              permanent AP position. See Christie Dep.       at 90, Ex.    1.


     152.            Principal Christie rated the Plaintiff as the top candidate during the C-30 hiring

              process. See Christie Dep. at9l, Ex.     1.


     153.            Principal Christie, along with the 10        -   15 members of the C-30 Committee, chose

              from approximately seven candidates for the AP position at WATCH High School.                 See


              Christie Dep. at 9l   -93, Ex. 1.
     154.            In October 2015, Principal Christie interviewed Plaintiff and another candidate for

              the permanent AP position after the C-30 committee meeting reduced the seven candidates

              down to two finalist candidates. See Christie Dep. at 95, Ex.         1.


     1   55   .      In Novemb er 2075, Principal Christie made the final decision to select the Plaintiff

              for the permanent AP position at WATCH High School after working with Plaintiff for

              four to six months as Interim Acting AP. See Christie Dep. at 95           - 96, Ex. 1.
     156.            From May 2015      -   December 2015, Principal Christie was satisfied with Plaintiff     s


              work performance and often thanked the Plaintiff for a job well done. See emails thanking

              Clarke for job well done, Ex. 14.

     157.            In or around December 2015, Plaintiff informed Principal Christie that             she was

              pregnant. See CCHR Complaint, Ex. 15.

     158.            In or around December2015, Principal Christie told Plaintiff that              she was "not

              working as hard" and was "not as efficient," since she became pregnant. See CCHR

              Complaint, Ex. 15.



                                                            42
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 43 of 57 PageID #: 566




     159.         In or around December 2015, on approximately two (2) occasions, Principal

        Christie told Plaintiff that she was becoming, in sum and substance,        "fat."   See CCHR


        Complaint, Ex. 15.

     160.         In January 2016, Principal Christie told Plaintiff that Plaintiff was often late

        arriving to work. Throughout her employment, Plaintiff regularly arrived to work at around

        the same time, but Principal Christie only spoke to Plaintiff about her arrival time after

        Plaintiff told Principal Christie that she was pregnant.   See email dated September       2,2016

        re scheduling,Ex.4T.

     161.         As a result of her allegedly late arrivals, Principal Christie instructed Plaintiff to

        "clock in" her time when she arrived at work. Principal Christie instructed Complainant to
        o'clock   in" upon arrival because   she was pregnant. See CCHR    Complaint, Ex.    15.


     162.         On or about January 75,2016, Principal Christie informed Plaintiff that she needed

        to complete an "Opt-Out" Form for Summer School20l6,due to herpregnancy. See email

        dated January 14, 2016, Ex.1    .




     163.         On or about January 75, 2076, Plaintiff completed the "Opt-Out" Form only,

        without any supporting documents, and submitted it to Principal Christie's secretaty, Ms.

        Doucet. See email dated January 14,2076,8x.7         .




     164.         Principal Christie ordered Plaintiff to complete the "Opt-Out" Form, although the

        "Opt-Out" Form was not due until March 2016, because she wanted AP Rivera to work

        Summer School 2016. See email dated January 20,2016 Ex.16.

     165.         In February 2016, Plaintiff completed the "Opt-Out" Form and gave in supporling

        documentation after her doctor visit. See email dated January 20,2016,Ex'6.




                                                    43
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 44 of 57 PageID #: 567




     166.        In late January 2016, at a meeting with Plaintiff and her union representative,

        Principal Christie told Plaintiff that she no longer had to "clock in" upon arrival, but that

        her arrival time would be moved earlier to 7:45 am from 8 am, although 8 am had been

        Plaintiffs arrival time since she began her employment at WATCH High School.                See


        email dated January 30,2016,8x.52.

     167.        In March 2016, Principal Christie told Plaintiff, "If you're having issues with your

        pregnancy, you should take     off."   See   Audio Transcript May 20,2016 Meeting, Ex.    10.


     168.        In March 20l6,Principal Christie called Plaintiff out of a meeting that Plaintiff was

        holding in her office with several staff members. Principal Christie told Plaintiff that she

        "didn't like that [Plaintiff] was leaning back in her chair   and rubbing her belly, gossiping"

        See CCHR Complaint,      Ex.   15.


     169.        In April 20l6,Principal Christie mocked Plaintiffls pregnancy by rising out of her

        seat   in the main office or lobby area with mock difficulty and stating, "Here comes Ms.

        Clarke now," while rubbing her belly and following Plaintiff in a waddling manner. Other

        staff members were present and witnessed Principal Christie's behavior towards Plaintiff.

        See Audio Transcript May 20,2016 Meeting,              Ex. 10; Audio Transcript of Clarke's

        conversation with Ms. Ramos April20,2016, Ex.12.

     170.        In May 2016, Principal Christie told Plaintiff that she could no longer use the

        bathroom located on the fifth floor at the school, where Plaintiff s office was located, and

        instructed her to use the third-floor bathroom instead. Principal Christie was aware that

        Plaintiff needed to use the bathroom frequently      as a result of her pregnancy and, Principal


        Christie allowed other staff members to continue to use the fifth floor bathroom, but




                                                      44
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 45 of 57 PageID #: 568




        instructed Plaintiff not to use that bathroom. See Audio Transcript May 20,2016 Meeting,

        Ex. 10,' CCHR complaint, Ex         15.


     17I.           On May 20,2016,Plaintiff expressed to Principal Christie that she wanted Principal

        Christie to be "considerate" of her need to use the closest bathroom. Principal Christie

        replied,     in sum and substance, "Why don't you go find out about a                      reasonable

        accommodation? Do you want me to pick up the bathroom and move it to you?" See Audio

        Transcript May 20,2016 Meeting, Ex. 10.

     172.           Principal Christie then called Plaintiff "disrespectful" and told her in a threatening

        manner that she had "discontinued" the only other pregnant AP employee who had been as

        disrespectful towards      her.   See   Audio Transcript May 20,2016 Meeting, Ex.         10.


     I73.           In late May 2016, Principal Christie scheduled another meeting with Plaintiff and

        a   union representative to address Plaintiff    s   "disrespectful" behavior towards her. See June

        8,2016 Letter to File, 8x.49.

     174.           In late May 2016, Plaintiff went to the NYC Commission on Human Rights to file

        a Pregnancy Discrimination Complaint against Principal Christie. See CCHR Complaint,

        Ex.   15.


     175.           On June 8,2016, Principal Christie gave Plaintiff a "write-up" letter and asked her

        to sign it immediately. Plaintiff had forty-eight (48) hours to sign the letter. Plaintiff

        declined to sign the letter immediately in order to review        it.   Principal Christie indicated in

        the letter that Plaintiff had a poor attitude and that future disciplinary "write-ups" could

        lead to termination of her employment. See CCHR Complaint, Ex. 15, and email dated

        October 28,2016, Ex. 17.




                                                       45
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 46 of 57 PageID #: 569




     176.         On June 8, 2016, Principal Christie asked Plaintiff to meet with her for her year-

           end conference. Principal Christie told Plaintiff that she would give Plaintiff              an

           "Unsatisfactory" rating ("U-rating") on her end-of-year review. Principal Christie then

           asked Plaintiff   to submit to her a breastfeeding        schedule, including when and how

           frequently Plaintiff planned to pump when she returned from maternity leave the following

           year. Principal Christie told Plaintiff that due to her tardiness issue, Principal Christie

           wanted Plaintiff to have a more structured work day . See CCHR Complaint, Ex. 1 5.

     177   .      After Plaintiff received her U-rating for the 2015-16 school year on June 23,2016,

           she was no longer eligible for per session overtime work which she had previously

           performed, such as Saturday School. See September 16, 2076 emarl chain, Ex. 55.

     I78.         On July 17,2016, Plaintiff gave birth to a baby         girl. See Clarke Declaration, Ex.
           8.


     I79.          On or around August 28,2016, Plaintiff returned to work as a permanent AP at

           WATCH High School, at which time Principal Christie discussed a breast pumping

           schedule   with Plaintiff .   See Clarke Declaration, Ex. 8.

     180.          On September 2,2016, Principal Christie received         a   NYC Commission on Human

           Rights Complaint by Plaintiff, alleging that Principal Christie violated Title VII of the Civil

           Rights Act   of 7964,42 U.S.C.       $ 2000e et seq., by discriminating against Plaintiff on the

           basis of her sex and pregnancy. See CCHR Letter dated October 13,2016 for Respondents'

           Failure to Answer, Ex. 19.

     181.         After Principal Christie received the NYC Commission on Human Rights

           Complaint filed by Plaintiff, Principal Christie began to retaliate against Plaintiff by

           making Plaintiffs daily tasks and activities more difficult. Principal Christie increased



                                                        46
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 47 of 57 PageID #: 570




        scrutiny of Plaintiff   s   job performance and Plaintiff began receiving disciplinary letters to

        file from Principal Christie for picayune and fabricated reasons. See Clarke Declaration,

        Ex.8.

     182.       On September 14, 2016, Principal Christie sent an email to reprimand Plaintiff

        about covering on office door when "pumping"         .   See email dated September   14,2016,8x.

        20.

     183.       On September2T,20I6,Principal Christie's DOE attorney emailed CCHRto state

        that she received Plaintiffs CCHR Complaint against the NYCDOE on September                    12,


        2016. See Email chain with CCHR's Ya Li, Ex. 21.

     184.       On October 4,2016, Principal Christie sent an email to reprimand Plaintiff

        regarding an inventory list and AP Exams Survey Completion. See October 5,2016 email,

        Ex.   22. This was contrary to the AP's union contract by assigning           the Plaintiff a task

        especially assigned     to school     secretary and that the DOE provides budgetary funds

        adequate to insure that appropriate personnel        will be provided to relieve supervisors of

        such routine non-supervisory duties as taking inventory of material, distribution of supplies

        and textbooks, messenger service and bus duties. See the rules of Special Circular 31 from

        the New York City Department of Education, and CSA Contract Article VI                 -   Special

        Working Condition, Ex. 23.

     185.        On October 5,2016 Principal Christie had her secretary reprimand Plaintiff in an

        email regarding removal of computers in the teacher lounge and inventory of items. See

        October 5,2016 email,          8x.22, which again is contrary assigning Plaintiff with      a task

        especially assigned to school secretary and that the DOE provide budgetary funds adequate

        to insure that appropriate personnel will be provided to relieve supervisors of such routine



                                                      47
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 48 of 57 PageID #: 571




        non-supervisory duties as taking inventory        of   material, distribution      of   supplies and

        textbooks, messenger service and bus duties. See the rules of Special Circular 31 from the

        New York City Department of Education, and CSA Contract Article VI             -   Special Working

        Condition, F;x.23.

     186.         On October 6,2016, Principal Christie emailed to reprimand Plaintiff regarding

        new ELL supervisor responsibilities given to Plaintiff for the 2016        -   2017 schoolyear,

        which differed from the 2015     - 2016 school year roles and responsibilities.         Plaintiff was

        given new ELL supervision as retaliation for filing the CCHR Complaint against Principal

        Christie. See email dated October 6,2076,8x.24

     I87.         On October 7, 2016, Principal Christie emailed to reprimand Plaintiff regarding

        glass   in Plaintiff s office door being covered during her breast "pumping",              teacher's

        bulletin board, and calling the custodian to relocate bookcases in teachers' rooms, again

        assigning the Plaintiff with a task especially assigned to a school secretary and that the

        DOE provide budgetary funds adequate to insure that appropriate personnel will be

        provided to relieve supervisors of such routine non-superyisory duties as taking inventory

        of material, distribution of supplies and textbooks, messenger service and bus duties. See

        October 7,2016 email, Ex.25, and the rules of Special Circular 31 from the New York

        City Departrnent of Education, and CSA Contract Article VI      -   Special Working Condition,

        Ex. 23.

     188.         On October 8,2016, Principal Christie emailed to reprimand Plaintiff for reaching

        out to a teacher for access to the school website to add photos, stating that she told Plaintiff

        to take care of the matter because the teacher had too much on her plate. Plaintiff informed

        Principal Christie that the teacher is the only one with Principal Christie's password access



                                                  48
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 49 of 57 PageID #: 572




        to the website, and asked Principal Christie for access to the website. Principal Christie

        never responded to grant her such access. See email dated October 13,2016,8x.26.

     189.       On October 9, 2016, Principal Christie emailed Plaintiff to reprimand her for not

        reporting on the ELLData, cornplaining about not receiving an update on October 7,2016

        at the end of the   day. Principal Christie further wrote that Plaintiff left the building at 3:05

        pm and still did not receive an update from Plaintiff. Plaintiff responded to Principal

        Christie's email and reminded Principal Christie that they met on October 7,2016,to

        discuss the   data.   See October 11,2016 email, Ex. 27    .




     190.       On October 19,2016, Plaintiff received an email where Principal Christie began

        spreading false innuendo and rumors about the Plaintiff to provoke negative reactions in

        the workplace when Principal Christie accused Plaintiff of not following NYCDOE

        academic policy when sending a PIF letter. See email dated 10128116, Ex 28.

     l9l.      On October 20,2016, Plaintiff received a letter from Principal Christie requesting

        a disciplinary meeting for October 21, 2016, to discuss her job performance. See letter

        dated October 20, 2016, Ex. 29.

     192.      On October 27,2016, Principal Christie emailed to reprimand Plaintiff regarding

        students with IEP incorrect scheduling in STARS, wherein Principal Christie misread an

        attached document and chastised Plaintiff for not reconvening an IEP meeting, although

        IEP meetings are not needed to resolve the issues. See email dated October 23,2016,Ex.

        30.

     193.      On October 21,2016, Principal Christie emailed to reprimand Plaintiff for placing

        meeting agendas, minutes, and signature pages in the Attendance binder after 5pm instead




                                                    49
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 50 of 57 PageID #: 573




        of the end of the day, which Principal Christie stated was by 2:30pm.          See email dated

        October 23, 2016, Ex.   3 1.


     194.        On October 27, 2016, at 9:39 pm in the evening, Principal Christie emailed to

        reprimand Plaintiff for having the pupil personnel secretary assist in typing data on the

        Professional Development Calendar, again assigning Plaintiff with            a task especially

        assigned to school secretary and contrary to the rules that the DOE provide budgetary funds

        adequate to insure that appropriate personnel     will be provided to relieve supervisors of

        such routine non-supervisory duties as taking inventory of material, distribution of supplies

        and textbooks, messenger service and bus duties. See email dated October 24,2016, Ex.

        32, and the rules of Special Circular 31 from the New York City Deparlment of Education,

        and CSA Contract Article VI    - Special Working Condition,        Ex.23..

     195.         On October 22,2016, Principal Christie assigned the Student Intervention Team

        (SIT) Action Plan creation and completion to Plaintiff. In the prior schoolyear,the Special

        Ed Committee wrote the SIT Plan together and then submitted it to Principal Christie for

        submission. Principal Christie fuither made Plaintiff s tasks and activities more difficult

        when she denied Plaintiff permission to attend a New Visions Special Education Liaison

        Meeting, where the topic of discussion was guidance for an effective           SIT.   Principal

        Christie further deterred the Plaintiff by isolating Plaintiff from the previous SIT team

        members and preventing Plaintiff from discussing the SIT with the previous SIT team and

        meeting with the teachers from the previous SIT team without Plaintiff s attendance. See

        Emails dated October 11,2016 entitled      "   October   19th   New Visions Special Education

        Liaison Meeting", and email dated October 29,2016 entitled "Submission of SIT Action

        Plan"o   Ex.33 and34.


                                                 50
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 51 of 57 PageID #: 574




     196.      On October 23, 2016, Plaintiff emailed her union CSA Representative, Eleanor

        Andrews, regarding filing a grievance against Principal Christie, stating that on October

        21,2016, after having a disciplinary meeting with Principal Christie and Ms. Andrews,

        Principal Christie met with Plaintiff three (3) times during that day, pulling Plaintiff out of

        a SIT team meeting, to discuss a disciplinary meeting Principal Christie had with            a


        paraprofessional, where Principal Christie denied spreading false innuendo and rumors

        about the Plaintiff to provoke negative reactions in the workplace. Plaintiff also wrote that

        Principal Christie   will be giving Plaintiff all of AP Rivera's APO duties and
        responsibilities, adding   to   Plaintiffs tasks and activities making it more difficult for

        Plaintiff. Plaintiff also wrote that Principal Christie had discussed her lactation schedule

        openly in a meeting with AP Rivera. When Plaintiff requested to discuss the matter

        privately at a later time, Principal Christie refused and continued to discuss the sensitive

        matter. See email dated October 28,2016, entitled "Hostile Work Environment", Ex. 35.

     197.      On October 24,2016, Plaintiff received an email where Principal Christie began

        spreading false innuendo and rumors about Plaintiff to provoke negative reactions in the

        workplace when Principal Christie accused Plaintiff           of   getting   a manicure in   a


        Cosmetology class where students were practicing nail treatments after Plaintiff visited the

        class for 5 minutes while doing requested walkthroughs of all the classes on the fourth and

        fifth floor. See email dated October 24,2016, entitled, "Professionalism", Ex. 36.

     198.      On October 28, 2016, Principal Christie emailed to reprimand Plaintiff for

        informing her of plans for a writing professional development for the teachers. Plaintiff

        reminded Principal Christie that Plaintiff had discussed the PD with Principal Christie on

        October 2I,2016 and copied Principal Christie on all corresponding emails. See emarl



                                                  51
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 52 of 57 PageID #: 575




        dated October 28,2016 entitled, "Writing Across the Curriculum PLC for Teachers at

        Affinity", Ex.37.

     199.      On October 26,2016, Plaintiff emailed her union CSA representative to file           a


        Special Complaint against Principal Christie, stating that Principal Christie had no

        intentions of giving her support to succeed at Plaintiff s job and referencing email evidence

        to document the harassment. See email dated October 28,2016 entitled, "Hostile Work

        Environment", Ex. 35.

     200.       Two days later, on October 28, 2016, Plaintiff received two (2) letters from

        Principal Christie requesting a disciplinary meeting against her for November 7,2016,to

        discuss unprofessional conduct and job performance, See email dated October 28,2016

        entitled "Disciplinary Conferences," Ex. 38.

     20I.      On November 2, 2016, a request for a Special Complaint of Harassment and

        Intimidation Conference on Plaintiff s behalf against Principal Christie was submitted to

        NYCDOE Office of Labor Relations. See email dated November 2,2016 entitled, "Request

        for a Special Complaint of Harassment and Intimidation Conference for Simone Clarke",

        and Request for a Special Complaint of Harassment and Intimidation Confbrence", Ex. 39.

     202.      OnNovember2,20l6,Principal Christie emailed to reprimand Plaintiff for singing

        religious songs in the hallways as Plaintiff conducted her walkthroughs or patrol of the

        hallways and classroom. See email dated November 2, 2016 entitled, "Professional

        Conduct", Ex.40,

     203.      On November 9, 2016, Principal Christie emailed Superintendent Donald Conyers

        "writing to seek [his] advice, recommendation, and support with termination of service for

        Assistant Principal Simone Clarke." See email dated November 9,2016, Ex. 41.



                                                 52
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 53 of 57 PageID #: 576




     204.         In a text message from Sheila Hanley, retired principal, Ms. Hanley stated that

          Plaintiff did not receive mentorship contrary to Principal Christie's false representation and

          asked where the evidence was showing proof of support. Ms. Hanley also emailed          Plaintiff

          and stated as a new AP, Plaintiff had not received a mentor or adequate supporl. See email

          and text messages from Sheila Hanley acknowledging Principal Christie not giving

          Plaintiff adequate support for her 2015 - 16 unsatisfactory rating, Ex.     9.


     205.         On November 10, 2076, Principal Christie's DOE attorney emailed CCHR to

          memorialize their conversation extending the DOE's deadline to submit a Verified Answer

          to Plaintiff s CCIIR Complaint to the December l. See email dated November 10,2016

          entitled,   "YaLi" (CCHR), Ex.21.

     206.         On November 22,2016, Principal Christie reprimanded Plaintiff in an email for

          miscommunicating a PD scheduled event. In the email, Plaintiff stated that she apologized

          profusely to Principal Christie for not informing her of the scheduled PD and took full

          responsibility for the mistake. Plaintiff stated that Principal Christie yelled, belittled her in

          front of staff members, and went on a tirade, blaming Plaintiff for all the confusion in

          Principal Christie's school and stating that moving forward, Principal Christie would

          inform the staff to speak directly to Principal Christie on every matter concerning the

          school, further isolating and blackballing the Plaintiff. See emarl dated November 22,2016

          entitled, "Professional Development", Ex. 42.

    207   .       On November 23,2016, Plaintiff received an email from Principal Christie wherein

          Principal Christie accused Plaintiff of falsifying information and coercing a student. In the

          email, Plaintiff stated that she reviewed an End of the Day Report regarding a special

          education student who was said to be suspended, and inquired into why the student's name



                                                     53
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 54 of 57 PageID #: 577




        was not on the report, and      if   the student was suspended. The email further stated that

        Plaintiff spoke with the student and the student stated that his parent was upset about the

        matter. Principal Christie was copied on the corresponding email and became irate with

        Plaintiff s inquiries. Principal Christie accused Plaintiff of coercing the student into

        writing a false statement and stated that Plaintiff falsified documents. In a meeting later

        that day, with AP Rivera, Dean Saunds, Principal Christie, and Plaintiff, Principal Christie

        ridiculed the Plaintiff for defending the student's rights. See email dated November 23,

        2016,entitled,'oShane Prince", and       "72ll meeting", Ex. 43.

     208.       On December 1, 2016, Plaintiff received a Disciplinary Conference Letter for

        December 5, 2016, to discuss unprofessionalism          in coercing a student, not following

        protocol, and fulsifying information. See email dated December              7,   2016 entitled

        Disciplinary Conference, Ex. 44.

     209.      On December 1, 2016, Principal Christie's DOE attorney emailed CCHR to receive

        an additional extension     until December 16,2016, to answer Plaintifls CCHR Complaint.

        See email entitled,   "Ya   Li" (CCHR),8x.21.
     210.      On December 6, 2016, Plaintiff received from Principal Christie a Disciplinary

        Conference Letter for December 9, 2016, to discuss Plaintiffls poor job perfbrmance and

        falsifuing about Plaintifls whereabouts. See email dated December 7, 2016 entitled,

        Disciplinary Conference, Ex. 44.

     2ll.      On December 16,2016, Plaintiff emailed her CSA union representative, Eleanor

        Andrews, to discuss Principal Christie making up fictitious things relating to Plaintiffs

        responsibilities and requested advice and a meeting with Principal Christie to address the

        falsehood. See email dated December 16,2016 entitled, "Important", Ex.45.



                                                     54
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 55 of 57 PageID #: 578




     212.        On or about December 16,2016, Principal Christie through her attorney submitted

        her Verified Answer to NYC Commission on Human Rights Complaint by Plaintiff. See

        NYC Commission on Human Rights Verified Answer, Ex.46.

     2I3.        On December 23, 2016, eight days after officially responding to Plaintifls NYC

        Commission on Human Rights Complaint, Principal Christie gave Plaintiff               a notice of
        discontinuance letter seeking termination        of her employment.               See Notice of

        Discontinuance Letter, Ex. 48.

     214.        On January 19,2017, Principal Christie emailed Superintendent Conyers to accuse

        Plaintiff of continuously refusing to execute any task; stating that Plaintiff s day consists

        of her sitting at the computer in her office attending to matters unrelated to DOE business,

        and making personal phone calls on her cellphone as well as the office landline. Principal

        Christie further wrote that Plaintiff covers the glass to the door where she is completely

        closed off from the school community, and that Plaintiff refused to respond to phone calls

        or radio calls. She also wrote that Plaintiff has become extremely belligerent                and

        antagonistic especially towards her secretary, Ms. Dana Doucet, and expressed concerns

        about being out of the buildingatan all-day PD and states that Principal Christie asked

        Principal George to supervise Plaintiff for the day ensuring that Plaintiff supported him

        with campus-wide supervision. Principal Christie further wrote that          if   Plaintiff needed

        access   to a computer, there were available units in the main office; however it is quite

        unlikely that Plaintiff would be needing the use of   a computer as   Plaintiff blatantly refused

        to comply with any directives or complete any given assignments. See email dated January

        20,2017,Ex.50.




                                                 55
Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 56 of 57 PageID #: 579




     215.       Principal Christie also wrote that during the January 19 Disciplinary Conference,

        CSA representative Ms. Andrews asked PlaintifT if she had begun organizing her personal

        items; Principal Christie wrote that as Plaintiff has in the past, she brought her husband to

        the building on a Saturday (without permission). Principal Christie also wrote that        Plaintiff

        might once again bring her husband to the school and as Plaintiff was a staff member,

        school safety might allow Plaintiff to escort her husband, as they did in the past, to the

        floor. Principal Christie asked Superintendent Conyers to advise as to how to proceed so

        that Plaintiff does not bring anyone to the floor with her. Principal Christie also wrote that

        Plaintiff does not work Saturday School, and asked if Plaintiff was allowed in the building

        on a Saturday?. See email dated January 20,2017, Ex. 50.

     216.       Plaintiff s husband was diagnosed disabled in and around October 2013. After

        Plaintiff   s husband   fell off a two-story scaffold he received severe damage to his back and

        left hip. Plaintiff'stated that she was never at the building on a Saturday with her husband,

        Plaintiff also refuted Principal Christie's accusations of Plaintiff continuously refusing to

        execute any task, sitting at the computer in her office attending to matters unrelated to DOE

        business, and making personal phone calls on her cellphone as well as the office landline

        as blatant   fabrications. See Clarke Declaration Ex'   8.


     217.       On January 23,2077, four months after receiving Plaintiff      s   NYC Commission on

        Human Rights Complaint, Plaintiff was discontinued and terminated from her

        employrnent. See Final Discontinuance Letter dated January 23,2017 , Ex.          5   1.




     218.       Principal Christie has a history of blatantly retaliating against subordinates who

        accuse her    of retaliation in protected forums, with excessive letters to file, making up




                                                     56
          Case 1:18-cv-01850-NGG-JO Document 42 Filed 10/18/19 Page 57 of 57 PageID #: 580

r   t(l




                  disciplinary and other performance issues, and terminating their employment. See Mary

                  Modica Declaration, Ex.   18.


               2I9.      Other staff members who were at the school, including Ms. Huggins and ATR

                  Assistant Principal Rafael Cruz, observed Principal Christie discriminate or retaliate

                  against Plaintiff while working with them at the school. See Huggins text messages, Ex.

                  53,Cruz email, Ex.54.




                                                        57
